internal_revenue_service number release date index number --------------------- ------------------------------ -------------------------------------------------- ----------------------------------- ---------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-132695-08 date date ---------------------------------------------------- legend taxpayer ---------------------------------------- a b c d ------- ------- ------- --------- dear --------------- we received a letter from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_59 of the internal_revenue_code for the a b c and d taxable years this letter responds to that request according to the information submitted taxpayer timely filed its income_tax returns for the a b c and d taxable years a duly authorized officer of taxpayer was responsible for the preparation and filing of taxpayer’s returns however the officer failed to make the election under sec_59 sec_59 provides an optional write-off of certain tax_preferences over an applicable_period sec_59 provides that an election may be made under sec_59 with respect to any portion of any qualified_expenditure sec_1_59-1 provides that an election under sec_59 can only be made by plr-132695-08 attaching a statement to the taxpayer’s income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the statement must be filed no later than the date prescribed by law for filing the taxpayer’s original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins sec_301_9100-1 provides that the commissioner in an exercise of discretion may grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301 have not been satisfied with respect to the a taxable_year as the statute_of_limitations for the a taxable_year is closed based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied with respect to the b c and d taxable years therefore an extension of time is granted until days from the date of this ruling for making an election under sec_59 for the taxable years described above except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether the expenditures are qualified_expenditures under sec_59 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-132695-08 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely curt wilson associate chief_counsel passthroughs special industries cc
